  Case 3:19-cv-00546-MHL Document 34 Filed 05/26/20 Page 1 of 1 PageID# 302



                         UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Richmond Division


 Nannette Hutchens,

 Plaintiff,
                                                             CIVIL ACTION NO. 3:19-cv-546
 v.

 Capital One Services, LLC,
 Capital One Financial Corporation, and Capital One,
 National Association,


 Defendants.


                                            ORDER

        THIS MATTER is before the Court on the Defendant’s Consent Motion to Extend Stay of

Discovery (the “Motion”). Upon consideration of the Motion, and for good cause shown, it is

hereby ORDERED that the Motion is GRANTED.

        IT IS THEREFORE ORDERED that the stay on all discovery in this matter is extended

until the Court rules on the parties’ cross-motions for judgment on the pleadings or otherwise lifts

the stay.

        IT IS SO ORDERED.

Date: May _26___, 2020

                                                      ______________________________
                                                     ___
                                                       _______
                                                            ________
                                                                  ____________________________

                                                     The
                                                      he Honorable M. Hannah Lauck
                                                     Th
                                                     T
                                                     United States District Judge
